So S&S NN BDO WwW HR W BN

NH NS NH NH NH & be & &e Re HR Ne Oe Ou ON ONO
SN A KR WwW NH ~~ BSB © fF NY A GH KR WH BH NN S

Case 2:18-cv-01301-RSL Document 58-1 Filed 11/22/19 Page 1 of 2

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

WENDY MAGUIRE, an individual,
NO. 2:18-CV-01301-RSL

~[PROPOSED} ORDER GRANTING
v. STIPULATED MOTION TO EXTEND

DISCOVERY CUTOFF

Plaintiff,

ECO SCIENCE SOLUTIONS, INC., a Nevada
corporation; GA-DU CORPORATION, a
Nevada corporation, and MICHAEL
ROUNTREE, an individual; L. JOHN LEWIS,
an individual; DON TAYLOR, an individual;
JEFFERY TAYLOR; an individual; and JOHN
DOE, #1-5, individuals,

Defendants.

 

 

 

This Court has considered Plaintiff Wendy Maguire and Defendants Eco Science
Solutions, Inc., Ga-Du Corporation, Michael Rountree, and L. John Lewis’s (collectively, “the
Stipulating Parties”) Stipulated Motion to Extend Discovery Cutoff, and the records and
pleadings on file. Having been fully advised in the matters, the Court HEREBY ORDERS that
the Parties’ Motion is GRANTED as follows:

A. The Court FINDS that the Stipulating Parties have shown good cause to extend

the discovery cutoff.
+—PROPOSED} ORDER GRANTING STIPULATED CAIRNCROSS & HEMPELMANN, P.S.
ATTORNEYS AT LAW
MOTION TO EXTEND DISCOVERY CUTOFF - 1 524 Second Avenue, Suite 500

Seattle, Washington 98104-2323
office 206 587 0700 fax 206 587 2308
{03872532.DOCX;1 }

 
N WA AW HR WH KH

Oo oo

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-01301-RSL Document 58-1 Filed 11/22/19 Page 2 of 2

B. The Court ORDERS that the discovery cutoff in this matter be extended to

January 15, 2020.

Te \ .
ORDERED this ZT day of \ woVonloo™

 

, 2019,

1? or pe & a
fit S (ahouk

 

THE HONORABLE ROBERT S. LASNIK

Presented by:

CAIRNCROSS & HEMPELMANN, P.S.

s/Rochelle Y. Nelson

Alan D. Schuchman WSBA No. 45979
E-mail: aschuchman@cairncross.com
Rochelle Y. Nelson WSBA No. 48175
E-mail: melson@cairncross.com

524 Second Avenue, Suite 500

Seattle, WA 98104-2323

Telephone: (206) 587-0700

Facsimile: (206) 587-2308

Attorneys for Plaintiff Wendy Maguire

CARNEY BADLEY SPELLMAN, PS.

s/Linda B. Clapham

Lucinda J. Luke, WSBA No. 26783
E-mail: Luke@carneylaw.com

Linda B. Clapham, WSBA No. 16735
E-mail: Clapham@carneylaw.com
701 Fifth Avenue, Suite 3600

Seattle, WA 98104

Telephone: (206) 622-8020
Attorneys for Defendants

[PROPOSED] ORDER GRANTING STIPULATED
MOTION TO EXTEND DISCOVERY CUTOFF - 2

{03872532.DOCX;1 }

CAIRNCROSS & HEMPELMANN, P.S.
ATTORNEYS AT LAW

524 Second Avenue, Suite 500

Seattle, Washington 98104-2323
office 206 587 0700 fax 206 587 2308

 
